FILED
                           NOT FOR PUBLICATION
                                                                               OCT 15 2020
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT

STACY L. PARKER,                                 No. 19-35615

              Plaintiff-Appellant,               D.C. No. 3:17-cv-06050-TLF

 v.
                                                 MEMORANDUM*
ANDREW M. SAUL, Commissioner of
Social Security,

              Defendant-Appellee.


                   Appeal from the United States District Court
                     for the Western District of Washington
                Theresa Lauren Fricke, Magistrate Judge, Presiding

                      Argued and Submitted October 6, 2020
                              Seattle, Washington

Before: GRABER and W. FLETCHER, Circuit Judges, and FREUDENTHAL,**
District Judge.

      Stacy L. Parker appeals from the district court’s judgment affirming the

decision of the Commissioner of Social Security denying her claim for disability

benefits. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
              The Honorable Nancy D. Freudenthal, United States District Judge for
the District of Wyoming, sitting by designation.
       1. The Administrative Law Judge (ALJ) did not err by not ordering a

psychological evaluation. No provider suggested that Parker had mental health

issues during the relevant period, nor are there observations that created ambiguity

about her mental health. See Reed v. Massanari, 270 F.3d 838, 842 (9th Cir. 2001)

(noting that a case “normally require[s] a consultative examination” if “additional

evidence needed is not contained in the records,” or if there is “an ambiguity or

insufficiency in the evidence that must be resolved” (internal quotations marks and

alterations omitted)).

      2. The ALJ permissibly interpreted the medical evidence. The testifying

medical expert reasonably found that Parker’s probable diagnosis of fibromyalgia

was not supported by recorded exams or laboratory findings. The ALJ’s decision

to give the expert’s testimony significant weight was therefore supported by

substantial evidence. Thomas v. Barnhart, 278 F.3d 947, 957 (9th Cir. 2002).

      3. The ALJ gave “clear and convincing reasons” to discredit Parker’s

testimony regarding the extent, severity, and limiting effect of her physical

impairments on the grounds that it was inconsistent with her daily activities and the

treatment she received. Garrison v. Colvin, 759 F.3d 995, 1014–15 (9th Cir.

2014). For example, the ALJ reasonably found Parker’s report to one doctor that

she is unable to exercise due to pain inconsistent with her report to another doctor


                                          2
just a few days later that she was faithfully performing her physical therapy

exercises. Substantial evidence also supports the ALJ’s finding that Parker’s

testimony regarding her mental impairments was inconsistent with the medical

evidence.

      4. The ALJ gave “germane reasons” for discrediting the testimony of

Parker’s friend. Bayliss v. Barnhart, 427 F.3d 1211, 1218 (9th Cir. 2005). The lay

witness testimony regarding Parker’s physical impairments was inconsistent with

the activities Parker was able to do. The record lacks evidence of mental

impairments, so the lay witness’s testimony was inconsistent on that issue, as well.

      5. Because substantial evidence supports the ALJ’s conclusions regarding

the medical and lay evidence, we find no error in the ALJ’s residual functional

capacity determination. Martinez v. Heckler, 807 F.2d 771, 774 (9th Cir. 1987).

      AFFIRMED.




                                          3